222 F.2d 808
Lillian Kelly PINE and Lillian Kelly Pine as Executrix of the Estate of Bennett A. Pine, Deceased, Appellant,v.E. Taylor CHEWNING, Appellee.
No. 12426.
United States Court of Appeals District of Columbia Circuit.
Argued May 4, 1955.
Decided May 19, 1955.
Petition for Rehearing Denied June 28, 1955.

Mr. Charles F. O'Neall, Washington, D. C., with whom Mr. W. Byron Sorrell, Washington, D. C., was on the brief, for appellant.
Mr. Richard W. Galiher, Washington, D. C., with whom Messrs. William E. Stewart, Jr., and William J. Donnelly, Jr., Washington, D. C., were on the brief, for appellee.
Before EDGERTON, PRETTYMAN and DANAHER, Circuit Judges.
DANAHER, Circuit Judge.


1
Appellant sought to recover damages because of injuries incurred March 10, 1951 when she fell down the basement stairs of the caretaker's lodge on appellee's country estate in Maryland. Appellant had been invited to the premises by the caretaker's wife, not a party herein, who sought to make arrangements for the latter's daughter to reside temporarily with the appellant. Appellant was following her hostess down the basement stairway with the intention of making egress from the house to re-enter her car which had been parked nearby a basement doorway. Appellant charged negligent maintenance of the stairway in that appellee had not provided a bannister at the point where appellant slipped and in appellee's failure to provide additional or more powerful lighting than existed at the time of the accident. At the close of the appellant's case the trial judge granted appellee's motion for a directed verdict.


2
We have carefully considered the evidence and appellant's claims with respect thereto. Granting appellant the most favorable inferences to which she may be entitled, we still find no error.


3
Affirmed.